Title: To Benjamin Franklin from Pierre-Joseph Odolant-Desnos, 28 August 1778
From: Odolant-Desnos, Pierre-Joseph
To: Franklin, Benjamin


Monsieur
a Alencon en normandie ce 28 aoust 1778
Comme pere d’une famille particuliere et de plus pere d’un grand peuple pour le bonheur duquel, dans un âge tres avancé vous avés fait tant de sacrifices particuliers, j’ose esperer que vous voudrés bien user d’indulgence pour un pere malheureux qui cherche de tous cotes un enfant cheri qui ne lui a jamais donné jusqu’à ce moment que des sujets de satisfaction tant du côté de la Conduite que du coté des études. J’avois elevé dès L’enfance avec Le plus grand soin deux fils pour tâcher d’en faire des citoyens utiles à la patrie: L’ainé est mort a paris dans Le moment ou il alloit prendre un état; Le second âge de dix neuf ans et demi après avoir fini son cours de trois années d’etudes en medecine dans L’universite de Paris me demande la permission d’aller soutenir ses theses et prendre le bonnet de docteur a Rhims: je Lui fais passer les fonds necessaires. Il m’ecrit le 13 juin dernier qu’il part pour s’y rendre. Effectivement il fait emporter une male contenant ses meilleurs effets et entre autre beaucoup de Livres de Medecine, quitte en meme temps La maison de M. Levacher De La feutrie medecin de Paris chés lequel il demeuroit depuis trois annees, en disant également qu’il part pour Rhims. Quinze jours après j’aprends qu’il n’a point paru a Rhims. Je m’adresse à tous les Bureaux des messageries qui y conduisent sur touttes Les routes, mon enfant n’y a point paru. J’ay fait chercher a Montpellier. Je me suis adressé a M. Le Lieutenant general de Police de Paris, au secretaire de la marine: je n’ay pu rien decouvrir.
Je soubconne qu’il Lui a monté dans La tête de passer chez les insurgents Pour Les quels je L’ai [ré]entendu plaider avec enthousiasme La derniere fois que je L’ai vû. Faittes moi La grace de m’indiquer La façon de m’assurer si mes soubçons sont fondes, et, dans Le cas où ils le seroient, Les moyens surs de fournir à ce malheureux enfant les secours qui lui deviendront bientot necessaires pour le soustraire a La misère ou il va être reduit. Il n’aura osé me faire part de son projet; il aura senti que je ne lui aurois jamais conseillé d’abandonner une petite fortune honête dans sa province pour courir après une chimere: Il savoit que je me flatois qu’il fermeroit Les paupierres a un pere accable d’infirmités par le travail et qu’il succederoit a la confiance dont on m’honore dans mon canton. Il n’aura donc osé attendre a être recu medecin, il s’est seulement muni de son extrait de bapteme en regle. Il a Levé à L’université ses inscríptions pris ses certificats des professeurs des trois années d’etudes de medecine et profite du petit argent destiné a sa reception pour s’embarquer. Je crains seulement qu’il ait eu L’imprudence de changer Les noms sous Lesquels il étoit connu de crainte d’être arrêté dans sa course par quelqu’un de ma connoissance. Ses noms de famille sont Odolant Desnos de Lazerie natif de la ville d’Alençon en normandie.
Daignes Monsieur faire donner un mot de renseignement a une famille dans la consternation dépuis L’evasion d’un enfant qui en faisoit toute la consolation. J’aurois pu employer auprès de vous M. Dubourg medecin de Paris avec La famille duquel j’ay des Liaisons d’alliance et a La quelle j’ay eté souvent utile; mais j’ay cru n’en avoir pas besoin. Le coeur d’un pere et d’un chef d’une grande nation ne peut se refuser à La pitié paternelle. J’ay L’honneur d’etre avec un profond respect Monsieur Votre tres humble et tres obeissant serviteur
Odolant DESNOS correspondentde la Societé Royale de medecine de Paris.Secretaire perpetuel de la Societé d’agriculturede la generalité d’Alencon, membre dedifferentes accademies
 
Notation: Odolant 28 Aout 1778
